UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6560



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT LEE WINFIELD, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CR-95-193, CA-99-294-2)


Submitted:   December 21, 2000            Decided:   January 5, 2001


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lee Winfield, Jr., Appellant Pro Se. Laura P. Tayman, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Robert Lee Winfield, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Winfield, Nos. CR-95-193;

CA-99-294-2 (E.D. Va. Mar. 17, 2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2